Citation Nr: 1618207	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  11-26 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in a non-VA medical facility from January 10-29, 2011.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to January 1974.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2011 determinations of the Department of Veterans Affairs (VA) Medical Center (VAMC) in West Palm Beach, Florida.  

The case was previously before the Board in August 2014 when it was remanded for additional development.


FINDING OF FACT

Evidence of record does not reveal that the Appellant has paid the Veteran's medical bills for treatment from January 10, 2011, to January 29, 2011.


CONCLUSION OF LAW

The Appellant does not have standing to pursue a claim for payment or reimbursement by VA for emergency medical services.  38 U.S.C.A. §§ 1725(a)(1), (2)(A)-(B), 1728(b) (West 2014); 38 C.F.R. §§ 17.123, 17.1004(a) (2015); VAOPGCCONCL 1-2007 (Oct. 29, 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) which describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

The Board finds that VA provided the Appellant an opportunity to submit evidence and she has provided statements and evidence explaining the circumstances of and leading up to the receipt of medical treatment.  The Appellant was notified of the reasons and bases for the denial, notified her of her appellate rights and issued a statement of the case addressing the appeal.  The Appellant has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Appellant.



II.  Medical Expenses

Proper claimants for reimbursement or payment by VA for emergency treatment a Veteran received at a non-VA medical facility are specifically delineated in the applicable statutes and regulations.  They are as follows: (A) the Veteran who received the services (or his or her guardian); (B) the hospital, clinic, or community resource that provided the services; or (C) a person or organization other than the Veteran who paid for the services.  See 38 U.S.C.A. §§ 1725(a)(1), (2)(A)-(B), 1728(b) (West 2014); 38 C.F.R. §§ 17.123, 17.1004(a) (2015). 

The record shows that the claim for reimbursement was filed after the Veteran's death.  It is not clear at this point whether the Veteran's wife has legal standing to pursue a claim for payment or reimbursement by VA for emergency medical services.  See VAOPGCCONCL 1-2007 (Oct. 29, 2007) (advising that unless the appellant belongs to one of the categories of statutorily authorized claimants, the appeal must be dismissed). 

Review of the file reveals that the Veteran was transported to Lawnwood Regional Medical Center (LRMC) in January 10, 2011.  He was admitted to LRMC and later was transferred to hospice care.  The Veteran passed away at the end of January 2011.

VA denied reimbursement for the care provided from January 10 to 29, 2011, on the basis that the care was not emergent in nature and the Appellant has appealed the decision seeking reimbursement of these expenses.

Upon a review of the record, it appears as though LRMC was the original claimant for reimbursement for medical services provided to the Veteran.  In May 2011, the VA sent a letter directly to LRMC denying the claim for reimbursement.  It was determined in the denial that care and service were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health and VA facilities were feasibly available to provide the care.  Later in May 2011, the Appellant, filed a notice of disagreement of the medical reimbursement denial and, thereafter, perfected an appeal to the Board.

In August 2014 the Board remanded the issue for the VA Medical Center (VAMC) to undertake the necessary notification and development efforts in order to determine whether the Appellant is the proper claimant in this case, i.e. whether she paid the medical expenses incurred by the Veteran at LRMC from January 10, 2011, to January 29, 2011.

Subsequent to the August 2014 remand LRMC was contacted by the VAMC and asked to identify any payments made for the dates of service.  Copies of all collection activity and correspondence available regarding the Veteran's admission were requested.  The Appellant was copied on this letter requesting the information.  

In a March 2016 Report of Contact it was noted that a letter was sent to LRMC and that as of March 2016, no response had been received from the Appellant or the vendors.  The appeal file was then returned to the Board.

Given that neither the Appellant nor the provider has provided any information regarding whether and to what extent she paid the Veteran's medical bills for treatment from January 10, 2011, to January 29, 2011, the Board finds that the Appellant does not have standing to pursue a claim for payment or reimbursement by VA for emergency medical services.  As such, the appeal is dismissed.




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred in a non-VA medical facility from January 10-29, 2011, is dismissed.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


